          Case 2:20-cv-01916-CKD Document 3 Filed 09/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUSTIN JACKSON,                                     No. 2:20-cv-1916 CKD P
12                                 Petitioner,
13                 v.                                     ORDER
14    UNKNOWN,
15                                 Respondent.
16

17             On September 24, 2020, the court received a document from Justin Jackson. It appears

18   that Mr. Jackson meant to send the document to the Superior Court of Kern County and not

19   initiate an action in this court. As this case was opened in error, IT IS HEREBY ORDERED that:

20             1. The Clerk of the Court close this case; and

21             2. With a copy of this order, return the document filed on September 24, 2020 to Mr.

22                      Jackson.

23   Dated: September 29, 2020
                                                         _____________________________________
24
                                                         CAROLYN K. DELANEY
25                                                       UNITED STATES MAGISTRATE JUDGE

26   1
     jack1916.cl
27

28
